Citation Nr: 0315758	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine disability.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A February 1997 RO decision granted 
service connection for low back strain and assigned an 
initial non-compensable evaluation.  In September 1996, the 
RO assigned a 20 percent evaluation for low back strain with 
lumbosacral disc disease effective to the date of claim.  In 
a July 1999 decision, the RO granted service connection for 
hemorrhoids, and assigned an initial noncompensable 
evaluation.  The RO denied entitlement to TDIU in a March 
2000 rating decision.

The case was before the Board in June 2002 at which time the 
Board conducted further development of the claims pursuant to 
38 C.F.R. § 19.9(a)(2).  At that time, the Board rephrased 
the issues listed on the title page to reflect that the 
veteran is seeking higher evaluations for his initial ratings 
for lumbar spine disability and hemorrhoids.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (where an appeal stems from 
an initial rating, VA must frame and consider the issue of 
whether separate or "staged" ratings may be assigned for any 
or all of the retroactive period from the effective date of 
the grant of service connection in addition to a prospective 
rating).  

The Board notes that the veteran has raised a claim for 
service connection for pseudofolliculitis barbae of the face.  
He also appears to have submitted documentation for a 
convalescent rating following his posterior spinal fusion 
operation in August 2002.  These claims are referred to the 
RO for appropriate action.


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claims, pursuant to 38 C.F.R. 
§ 19.9(a)(2), in June 2002.  The development conducted by the 
Board has resulted in the acquisition of additional records 
which have not been previously reviewed by the RO.  Pursuant 
to a recent decision by the Federal Circuit Court of Appeals, 
the case must be remanded to the RO for review of the 
evidence in the first instance.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The Board, therefore, must remand the case on due 
process grounds.

On review of the newly acquired evidence, the Board notes 
that the March 2003 VA examination report does not contain 
any findings as to whether the veteran manifests any sensory 
deficits in the lower extremities as reported prior to his 
surgical fusion from L4 to the sacrum in August 2002.  This 
report, therefore, must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2002).  The Board further notes 
that, effective September 23, 2002, the regulatory criteria 
for evaluating Intervertebral Disc Syndrome (IVDS) changed.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  Generally, the 
regulatory changes evaluate IVDS according to either the 
frequency of incapacitating episodes of IVDS during a 12-
month period or by combining the separate evaluations to be 
assigned for the orthopedic and neurologic manifestations, 
whichever method results in a higher rating.  A June 2000 VA 
clinical record notes the veteran's report of spending 
approximately 7 days per month in bed due to back pain.  The 
veteran must be provided notice of the regulatory changes as 
well as an opportunity to provide medical documentation as to 
the frequency and duration of his IVDS episodes.  Given the 
regulatory changes, the VA examination should be conducted 
under a protocol consistent with the new regulatory criteria.

Finally, the Board notes that the Court has emphasized that 
the provisions of the VCAA impose new notice requirements on 
the part of VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA has a duty to notify a claimant 
(and his representative) of any information, whether medical 
or lay evidence or otherwise, not previously provided to VA 
that is necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West 2002).  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.  Prior to any further adjudication, the RO should send 
the veteran another notice to ensure that the provisions of 
38 U.S.C.A. § 5103 are satisfied.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran notice 
which satisfies the provisions of 38 U.S.C.A. 
§ 5103, to include the regulatory changes for 
evaluating IVDS pursuant to Diagnostic Code 
5293.  The RO must also review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO inform the veteran that the Board 
has determined that his clinical records from 
Drs. Newbern, Bell, Cathey and Ault, as well 
as all medical and legal documents related to 
the veteran's worker compensation claim with 
the United States Postal Service for a lumbar 
spine injury in March 1998, are relevant to 
his claims on appeal.  After obtaining the 
necessary releases from the veteran, the RO 
should obtain these records as well as 
complete medical records from Richard E. 
McCarthy, M.D., since June 2002.

3.  The RO should obtain the veteran's VA 
clinical records from the North Little Rock, 
Arkansas VA Medical Center since October 2000.

4.  The RO should schedule the veteran for 
orthopedic examination to determine the 
current nature and severity of his lumbar 
spine disability.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The orthopedic 
examiner should be requested to report all 
orthopedic manifestations of the veteran's 
service connected lumbar spine disability, to 
include opinion as to the extent, if any, of 
functional loss of use of the lumbar spine due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in 
terms of degrees of additional loss of motion.  
Send the claims folder to the examiner for 
review.
5.  The RO should also schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of his lumbar spine 
disability, if any.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the veteran's 
service connected lumbar spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., sciatica, neuritis, neuralgia, 
sensory loss, sphincter and bladder 
dysfunction, etc.) with reference to the 
nerve(s) affected (e.g., sciatic nerve).  Send 
the claims folder to the examiner for review.

6.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




